PER CURIAM.
The District Judge did not pass on the merits of the application to confirm the referee’s report. He merely sent the matter back to the referee, with instructions to take testimony which had been offered and excluded, and then to pass upon the whole case. Such a direction should not be brought here for review. When the record is complete and has been passed upon by the referee and the District Judge, it may properly be brought here. It would inaugurate an intolerable practice if mere rulings as to admission or rejection of testimony were brought here in advance of a decision on the merits of the question to the elucidation of which the testimony was offered.
The petition is dismissed.